Citation Nr: 1121719	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-14 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative joint disease with partial rotator cuff tear, status post total arthroplasty, right shoulder (claimed as injured right shoulder).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, J.K.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran was afforded a Board videoconference hearing, held by the undersigned, in November 2009.  A copy of the hearing transcript has been associated with the record.  

The Veteran's claim was remanded for further development in January 2010.  The Board also notes that, while additional evidence was received in February 2011, following the issuance of the most recent supplemental statement of the case (SSOC), this evidence was of record at the time of the most recent SSOC, and statements made by the Veteran in support of his claim are duplicative of statements previously received.  As such, there is no need for a waiver of initial RO consideration.


FINDING OF FACT

Degenerative joint disease with partial rotator cuff tear, right shoulder, was not manifest during service, was not manifest within one year of separation, and any currently diagnosed right shoulder disorder is not attributable to service.


CONCLUSION OF LAW

Degenerative joint disease with partial rotator cuff tear, right shoulder, was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A letter dated in March 2008, prior to the initial adjudication of his claim, informed the Veteran of the information necessary to substantiate his claim for direct and secondary service connection.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  

Since the Board has concluded that the preponderance of the evidence is against the claim of service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman.

Further, the claimant's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Thus, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  See Quartuccio.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Pursuant to a January 2010 Board remand, a VA opinion to ascertain the current nature and extent of the Veteran's claimed disorder was provided August 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is adequate, as the examiner noted a detailed review of the claims file and provided findings relevant to the issue at hand.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2010).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

As noted in the January 2010 Board remand, the Veteran claims that he has a current diagnosis of a shoulder disorder which is related to complaints of shoulder pain during his period of active service.  Specifically, the Veteran stated that he injured his right shoulder when clearing trees on base, and that he subsequently received treatment for his right shoulder for a period of eight days.  According to the Veteran, his right shoulder has been painful since that time.  See Statement, April 26, 2010.

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b) (2010).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In this case, the Veteran's service treatment records reflect that on January 17, 1963, the Veteran reported with complaints of aching pain in his right shoulder area, radiating from the joint to the neck and across the clavicle.  No tenderness or increase in temperature was noted in the area.  Six days later, he reported again with shoulder pain.  The Veteran was admitted for treatment for his right shoulder for eight days.  A February 13, 1963, discharge report noted that the Veteran began having right shoulder pain approximately 5 months prior to admission.  A diagnosis of mild sub-deltoid bursitis was noted.  The Veteran was treated conservatively, however he did not improve.  On examination, full range of motion was observed with mild pain on abduction.  X-rays were unremarkable.  During his period of admission, his shoulder was placed at complete rest, hot packs were applied, and there was no improvement after 8 days.  At the end of treatment, full range of motion was again observed, with no evidence of neurovascular compression syndrome and no tenderness.  Ultimately, he was diagnosed with pain in the right shoulder, etiology unknown.

On separation in December 1965, the Veteran checked "Yes" to "Bone, joint, or other deformity."  The examiner noted bursitis of the right shoulder in 1963, subsiding without treatment.  "Occasional recurrence" was also noted.  See VA Standard Form 88, December 7, 1965.

Post service, documents in the record reveal that the Veteran was treated by his private provider for right shoulder pain in March 2006.  At that time, the Veteran demonstrated improved motion and strength, but suffered from slight limitation.  The right upper extremity was grossly neurovascularly intact, with soft compartments, normal sensation, and less tenderness.  Range of motion was improved but still slightly restricted.  A magnetic resonance image (MRI) did not reveal any full-thickness rotator cuff tear.  However, tendinosis and partial tearing were present.  Also revealed was severe degenerative change in the glenohumeral joint with cyst formation in the bony glenoid and humeral head and degenerative chances of the labrum.  The Veteran was diagnosed with degenerative joint disease of the right shoulder.  See Report, March 28, 2006.

The Veteran was afforded a VA examination on July 29, 2008.  At that time, he reported the onset of right shoulder pain in 1963, and that he continued to have problems with his right shoulder over the years.  A 2006 MRI revealed degenerative joint disease as well as a partial rotator cuff tear.  The examiner noted that the Veteran was a retired sheriff.  X-rays of the right shoulder revealed severe degenerative joint disease, as well as the partial rotator cuff tear. The examiner opined that the Veteran's right shoulder disorder was less likely than not the result of his period of active service.  To support his opinion, the examiner noted that the Veteran was diagnosed with bursitis in the military that showed resolution with treatment.  Instead, the examiner attributed his condition to the normal aging process, as inservice x-ray findings were negative. 

A private medical opinion, authored on September 9, 2009, noted that, from the Veteran's own history, he was asymptomatic prior to hospitalization in 1963, and that at least a portion of his degenerative joint disease was related to that injury.  However, the Board notes that a rationale, beyond the observation of in-service treatment, was not provided.  

On October 19, 2009, the Veteran underwent total right shoulder arthroplasty.  His post-operative diagnosis was degenerative arthritis, right shoulder.  An etiological opinion was not provided at that time.

During the Veteran's Board hearing in November 2009, he testified that he had had continuous pain in the right shoulder since his period of active service.  See Hearing, p. 5.  Further, an April 2008 statement from the Veteran's spouse indicated that he complained of right shoulder pain since 1978.  See Statement, April 28, 2008.

Subsequent to a January 2010 Board remand, an additional VA medical opinion was provided in August 2010.  The examiner noted a review of the complete claims file, to include his prior examination of July 2008, the private opinion of September 2009, and lay statements of record, as requested by the Board.  Following this review, the examiner's opinion was unchanged.  He opined that the Veteran's current right shoulder disorder was less likely than not related to complaints of right shoulder pain during his time in the military.  While the examiner acknowledged that the record suggested a several-month history of inservice right shoulder pain, with a suggested diagnosis of subacromial bursitis (for which the Veteran was hospitalized), the report also demonstrated that the Veteran achieved full range of motion without pain or other abnormalities following treatment.  Again, the examiner noted that the Veteran's discharge examination was normal, even though treatment for pain was outlined extensively.  

Further, the examiner found no evidence of injury to the shoulder, with no reports of pain until 2006.  The Veteran's normal separation examination in 1963 weighed against degenerative joint disease or rotator cuff pathology existing at the time of active duty.  X-ray images were normal during service, lending weight to the examiner's negative opinion, as degenerative joint disease was the primary cause of the Veteran's claimed shoulder pain.  While the examiner noted a full reading of the lay statements of record, from the Veteran and his spouse, the examiner stated that the absence of ongoing shoulder complaints from 1963 to 2006 supported the negative opinion.  Finally, the examiner pointed out that the Veteran was not diagnosed with bursitis post-service, and that the inservice diagnosis of bursitis was a different diagnosis than degenerative joint disease or a rotator cuff tear.  Rather, it was more likely that the Veteran's present complaints were related to aging/occupational stresses over time, since diagnosis and right shoulder complaints were only noted in recent years.

As to the private opinion of record, the examiner noted that the opinion was based on a history provided by the Veteran with no mention of a review of the claims file.  While lay evidence was considered, the medical problem noted in 1963 was not the problem that the Veteran reported with in 2006.  Instead, these are distinct and separate diagnoses, the latter unrelated to the diagnosis of bursitis during active duty.  See VA Opinion, August 2010.

When facing conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims folder.  The Court held that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."

In the Nieves-Rodriguez decision, the Court vacated the Board's decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims folder, without an explanation of why that failure compromised the value of the medical opinion.  By contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the Veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file. 

Here, the Board finds that the initial VA examination report is of minimal probative value.  As the examiner noted, essentially, that the Veteran was diagnosed with bursitis in the military that showed resolution with treatment, his condition was attributed to the normal aging process.  As the aforementioned was the crux of the medical opinion, this opinion was devoid of a complete rationale consistent with evidence of record.

Likewise, the Board affords little probative weight to the private nexus opinion of record.  The opinion essentially stated that the Veteran was asymptomatic prior to hospitalization in 1963, and that at least a portion of his degenerative joint disease was related to that injury.  However, the examiner did not explain how a diagnosis of bursitis during the Veteran's period of active service could lead to a years later diagnosis of degenerative joint disease.  As the opinion is devoid of an adequate rationale, its probative value is minimal.

Instead, the Board assigns the highest probative value to the VA medical opinion issued in August 2010.  The opinion was well-reasoned and supported by a rationale consistent with other evidence of record, to include the fact that the Veteran's right shoulder was functioning at a high level at separation, that inservice x-rays were negative for degenerative arthritis, and that the Veteran's current disorder was not diagnosed until decades following separation.  These facts lent credence to the theory that the Veteran's degenerative joint disease was more likely the result of aging or later injury, and not related to the Veteran's period of active duty, to include the Veteran's bursitis diagnosis and treatment.  

As to the assertions of the Veteran and his spouse that his current right shoulder disorder had its onset during active service, and that the Veteran has experienced shoulder pain since separation from active duty, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).

Here, the Veteran is competent to report in-service shoulder pain, as well as symptoms of shoulder pain from his period of service to the present.  Moreover, the Veteran's spouse is competent to report that she has observed the Veteran in pain, due to his shoulder.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has reported a continuity of symptoms, stating that his right shoulder pain began during service and has continued since that time, but these statements must be weighed against the other evidence of record, including the lack of any objective evidence of treatment pertaining to the right shoulder for decades after service.  In addition, while the Veteran has been diagnosed with a current right shoulder disorder to include degenerative joint disease and partial rotator cuff tear, the absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's current disabilities were present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  The Board finds the credibility of the Veteran's statement that he has had right shoulder pain since service to be lessened when considered with the record as a whole.  

Also weighing against the Veteran's report of a continuity of symptoms is the medical opinion of the recent VA examiner.  After reviewing the complete claims file, including the Veteran's service treatment records, the VA examiner found that the Veteran's current disabilities were not related to his right shoulder complaints during service.  A full rationale was provided for this opinion even with the VA examiner acknowledging the in-service treatment and lay statements regarding continuous complaints of right shoulder pain since service.  

Further, the Board notes that neither the Veteran nor his spouse has been shown to be competent to determine the etiology of his current disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

In sum, the competent evidence does not establish that the Veteran's currently-diagnosed degenerative joint disease of the right shoulder had its onset in service, within one year following separation, or is etiologically-related to service.  The record establishes that, in 2006, approximately 40 years after separation, the Veteran noted complaints of right shoulder pain.  Moreover, the most probative medical evidence of record does not establish an etiological nexus between his currently-diagnosed degenerative joint disease of the right shoulder and his inservice treatment for right shoulder bursitis.  In fact, the most recent VA examination of record stated that these two disorders were distinct and separate diagnoses, and the amount of time between separation and recent documented complaints of right shoulder pain supported the conclusion that it is less likely than not that these conditions were related.  Therefore, the Veteran's claim for service connection for degenerative joint disease of the right shoulder, status post total arthroplasty, must be denied.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for degenerative joint disease with partial rotator cuff tear, right shoulder (claimed as injured right shoulder), is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


